Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
	
Application 16416702 is abandoned and thus no double patenting rejection applies between that application and the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Nobuoka (20160379076, from IDS).
Regarding claim 1, Nobouka discloses an article recognition device, comprising: an image interface configured to acquire a captured image (par. 133); 
a distance information interface configured to acquire distance information from a distance sensor (par. 127); 
a support configured to support an article at a height equal to or greater than a minimum discrimination distance of the distance sensor from a reference plane of the distance sensor and includes a member of which a distance cannot be measured by the distance sensor ( Fig. 4a, par. 133-134);
and a processor configured to: acquire the captured image of the article supported by the support through the image interface (par. 139); 
acquire the distance information measured by the distance sensor toward the reference plane through the distance information interface (par. 133);
 extract an area of the article from the captured image, wherein the area has a height equal to or greater than the minimum discrimination distance from the reference plane, and wherein the area is an article area of the captured image (par. 139); and 
recognize the article from a portion of the captured image corresponding to the article area extracted based on the distance information (pars. 140-141). 
Regarding claim 2, see fig. 11 and fig. 14a, pars. 145-146.
Regarding claim 3, see figure 11 which shows the bottom surface that is the plane.  
Regarding claim 4, see figure 11 and pars. 126-127 and 145-146.  
Regarding claim 5, see the rejection of claim 1 and figure 11 and par. 146. 
Regarding claim 6, see par. 132. 
Regarding claim 7, see par. 135, predetermined height is the standard height of the device and this is shown in fig. 14a item hb.  
Regarding claim 8, see par. 145 which shows the plate is not used in the distance measurements.  
Regarding claim 9, see the rejection of claim 1, and pars. 145-146.
Regarding claim 10, see pars. 145-147 discussing overlap. 
Regarding claim 11, see par. 38.
Regarding claim 12, see the rejection of claim 2.  
Regarding claim 13, see the rejection of claim 7.  
Regarding claims 14-20, see the rejection of claims 1-8.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666